               Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 1 of 10



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X

 C.K., as a natural parent and on behalf of
 Minor child M.K.
                        Plaintiff,                               COMPLAINT WITH JURY DEMAND


         -against-

 COLLEGE BOARD, AND COLLEGE BOARD
 SERVICES FOR STUDENTS WITH
 DISABILITIES

                           Defendants,

 ------------------------------------------------------------X

        The Plaintiff, C.K., as a natural parent and on behalf of minor child M.K by her attorneys,

 STEWART LEE KARLIN LAW GROUP, P.C., complaining of Defendant, COLLEGE

 BOARD, AND COLLEGE BOARD SERVICES FOR STUDENTS WITH DISABILITIES,

 alleges upon knowledge as to herself and her own actions and upon information and belief as to

 all other matter, as follows:

                                         NATURE OF THE CLAIM

         1.       This is a civil action based upon Defendants’ violations of the Americans with

 Disabilities Act, 42 U.S.C. § 12182 by discriminating against Plaintiff due to his disability and

 perceived disability and by failing to accommodate Plaintiff in his SAT exam. Plaintiff is seeking

 damages for violating his civil rights.

                                     JURISDICTION AND VENUE

2.                The Court has jurisdiction over Defendant COLLEGE BOARD, AND

COLLEGE BOARD SERVICES FOR STUDENTS WITH DISABILITIES pursuant to 42 U.S.C

§ 12117. Plaintiff has commenced this action pursuant to the ADA. The Court invokes the

                                                         1
               Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 2 of 10



supplemental jurisdiction of this Court regarding the state law claims.

         3.     This action properly lies as the claims arose within this District and Defendants’

Principal’s offices are in this district.

                                             PARTIES

         4.      At all times hereinafter mentioned, Plaintiff’s C.K. minor son M.K. was

 (hereinafter “M.K."), was and still is a student at Brooklyn Technical High School.

         5.      The Plaintiff has disability and perceived disability (hearing loss as a result of a

 cholesteatoma, eroded bones in his left ear, permanent auditory processing damage).

         6.      Defendants are non-profit corporations with their principal place of business in

 New York County

                                            FACTUAL STATEMENT


         7.      The Plaintiff, C.K., as a natural parent and on behalf of minor child M.K, brings

 this action for A.D.A. violations of her son’s rights and for the Defendant’s failure to

 accommodate his disability in the SAT exam.

         8.      M.K. is a student at Brooklyn Technical High School (DOB 04/25/2003) and he

 has a current 504 Plan approved by his high school which among other accommodations, grants

 him time and a half in his exams due to his disabilities.

         9.      Specifically, the nature of M.K.’s disability stem because of side effects of a

 cholesteatoma in his left ear, which was diagnosed at the age of 4 years old. After multiple

 surgeries, including the removal of his adenoids, the removal of his tonsils, and the removal of

 the cholesteatoma, he then had 2 additional surgeries for the reconstruction of the middle ear of

 his left ear, the most recent surgery was when he was ten years old.

         10.     Unfortunately, the cholesteatoma in his left ear eroded some of the bones and


                                                  2
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 3 of 10



caused permanent hearing loss, among other conditions that forced Matthew to use an FM

hearing unit for school.

       11.     In addition, as a direct result of the permanent damage the cholesteatoma caused

in Matthew’s left ear, he has a permanent disability in that he has a permanent auditory

processing problem.

       12.     M.K. needs time and a half in his exams.

       13.     More specifically, due to the permanent auditory processing disability, it takes

M.K. much longer time to process information, such as to understand a question, in comparison

to other students.

       14.     Therefore, this auditory processing disability puts M.K. at a great disadvantage

in contrast to his peers as by the time M.K. can fully understand an exam question, other students

had already began answering the question.

       15.     Thus, even though M.K. can perform well in the first parts of an exam, he often

does poorly in the rest of the exam as he cannot finish answering an exam or guesses the

remaining responses. This puts M.K. at great disadvantage as he cannot show what he knows.

       16.     For this reason, M.K. received a 504 plan in which he received time and a half

for his exams. In this way, M.K. does not fall behind but has the same opportunity as other

students who do not have a disability.

       17.     In sum, M.K.’s disability directly impacts his auditory decoding system and

makes him deficient at decoding information by directly affecting his auditory memory deficit.

       18.     Although memory is more associated with a cognitive skill, in M.K’s case there

is some interaction with incoming auditory messages/information and the ability to retain the

information. Unlike a normal student, in M.K.’s case, this interaction is directly impacted.

Auditory memory deficits of incoming auditory information entails so much energy/effort in
                                                3
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 4 of 10



both hearing and understanding the information that there is very little energy left to

remembering the information. Thus, in M.K.’s case, the process of decoding the information is

a slow and “laborious” process and therefore, he needs more time to take exams in comparison

to a normal student to be on an equal playing field.

       19.     Specifically, when M.K. takes any exam or pays attention to a lesson, the

information that is presented to him at the beginning may not be retained in his working memory

by the time the full message/information is completed.                Consequently, the entire

message/information may be forgotten or not completely understood.

       20.     Furthermore, the deep impact of M.K.’s disability goes beyond the school arena

and impacts his life daily. For example, M.K. cannot interact effectively with his peers in that

he does not process the full instructions of simple things such as where to meet, or when relating

a message, he misses hearing something or deletes something in the relay of information. For

this reason, M.K.’s peers have the impression that M.K. does now what is going on. Due to

this, M.K.’s parents work with him daily on hearing and relaying sequences.

       21.     M.K.’s condition has occurred during the spam of his entire life and is directly

related to his language issues associated with an auditory processing disorder.

       22.     In addition, after a professional speech testing evaluation by Mount Sinai

Hospital, the speech pathologist recommended that due to M.K.’s impairment, he should be

allowed extra time to complete tasks. To be specific, the Speech Pathologist indicated that M.K.

should consider how long he anticipates a task to take and then double or triple the time, to allow

for enough time for scheduling.

       23.      Furthermore, M.K. was also professionally assessed by the Child Mind Institute

and after a thorough evaluation, it was determined in relevant part, that “M.K. requires the

following accommodations during tests due to deficits related to his Auditory Processing
                                                4
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 5 of 10



Disorder in order to accurately represent his knowledge: a. Extended time (1.5x), b. Questions

and directions repeated, c. Flexible Setting/Separate location to minimize distractions, d. Breaks

during testing [i.e., 5 minute break every 20 minutes), e. Multiple day administration, if

necessary, f. Reduced number of test items per page, g. Use of masks or markers to maintain

place, h. On-task focusing prompts provided.

       24.     Given the daily challenges M.K. endures due to his disability, the NYCDOE

approved and implemented a 504 Plan tailored to his disability and he has been able to thrive

academically since he was reasonably accommodated. In his current approved plan, Matthew

receives the following:

      Testing Accommodations
  •   Time and a half on all local and state assessments
  •   Matthew will take all exams in a separate location with few distractions
  •   Matthew will sit front for all testing
  •   Student allowed use of FM unit for the left ear for all testing
  •   Questions read and re-read as needed
  •   Class Quiz: Matthew will be allowed to entire class time to complete a quiz as needed

      Classroom Accommodations
  •   Use of personal laptop/tablet to take notes in class
  •   Student will be allowed use of FM unit for the left ear
  •   Student will be allowed to sit in front of class as needed
  •   Student will be allowed to pair with a classmate (buddy system) for notes, extra
      explanations/directions
  •   Student will be allowed to hand in typed homework (for essays)
  •   Student will be allowed extra time to complete assignments
  •   Assignments should be given in writing as well as orally (important key terms should be
      highlighted)
  •   Teacher will give simple and concise instructions
  •   Teacher will gain his attention before speaking


       25.     The Department of Education implemented a 504 plan in which M.K. receives

reasonable accommodations for testing, consisting in time and a half on all exams, exams that

are given in a separate location with few distractions, front seat, the allowance for use of a FM


                                                5
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 6 of 10



unit for the left ear for all testing, and to have questions read and re-read as needed.

       26.     With the accommodations implemented by the Department of Education, M.K.

has been able to thrive in school.

       27.     Accordingly, as the time for M.K. to take the SAT was approaching, during the

summer of 2019 C.K. (mother of M.K.) formally requested reasonable accommodations to the

Defendant (hereinafter College Board) due to M.K.’s well documented disability.

       28.     Among other accommodations, she sought that M.K. be allowed to have time and

a half in his upcoming November 2019 SAT exam as his 504-plan indicated. C.K. provided

Defendant with all the appropriate documentation, including M.K.’s 504 plan and supporting

documentation.

       29.     In essence, C.K. requested that the same accommodations approved and

implemented by M.K.’s high school via 504 plan be also implemented during the upcoming

November 2019 SAT exam as well as in the succeeding SAT exams, or in the alternative, that

he be given time and a half for the SAT exam.

       30.     This request was not only supported by medical and scientific evidence as

presented above but was also supported and recommended by M.K.’s own teachers who have

filled out the application explaining the need of extra time for M.K.’s exams.

       31.     Further, in her request, C.K. presented to the Defendant all evidence required and

further explained how M.K. will be put at a significant disadvantage if the reasonable

accommodations were not granted as explained supra.

       32.     By letter dated August 07, 2019, The College Board denied the reasonable

accommodation M.K. sought. Specifically, in the letter, the time and a half accommodation

request was denied.

       33.     In the denial letter however, Defendant stated that it granted other partial
                                                 6
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 7 of 10



accommodations such as preferential seating, small group setting, FM amplification and copies

of written copy oral instructions. However, these accommodations are inadequate for M.K.’s

disability as they do not address nor accommodate his auditory decoding disability; thus, he is

still at a major disadvantage.

       34.     Due to Defendant’s failure to grant the time and a half reasonable

accommodation, Plaintiff appealed the decision through counsel.

       35.     In her appeal, Plaintiff provided further documentation.

       36.     It is noted that the appeal letter was sent to the Defendant as per Defendant rules

on September 16, 2019, via mail to Defendant’s P.O. box as indicated.

       37.     The copy of the appeal could not be faxed, oddly because Defendant’s fax

machine was not operational. Thus, in an abundance of caution the undersigned also sent

Defendant a soft copy of the appeal via e-mail which counsel obtained after calling Defendant

multiple times.

       38.     However, for over a month, the undersigned nor Plaintiff heard any response from

the Defendant. After multiple calls, where it was indicated that the accommodations were going

to be granted and later this was contradicted by another representative saying they were still on

review, Plaintiff went to Defendant’s office and hand delivered the appeal days before the

November SAT.

       39.     On or about November 2, 2019, M.K. went to take the SAT.

       40.     Even though M.K. presented his ticket and indicated that to his knowledge he did

not have any documentation stating that his request of time and a half was approved, his proctors

insisted and instructed him to take the SAT with time and a half reasonable accommodation.

       41.     M.K. had studied vigorously for the November 2, 2019.

       42.     However, after Defendant granted the aforementioned accommodation on the day
                                                7
              Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 8 of 10



of M.K.’s November SAT exam, by letter dated November 8, 2019, Defendant changed its

position and stated to Plaintiff that “there was a problem during the administration that prevented

from accurately scoring [M.K.] test” and M.K. had to take the whole test again as the November

2, 2019 SAT was not going to be scored. This created anxiety and anguish to M.K. and Plaintiff

as the accommodations on the November 2, 2019 were given by Defendant despite M.K. stating

to them clearly that he did not have any approved time and a half accommodation on that day to

his knowledge. See Exhibit “A”.

        43.     Thereafter, by letter dated December 5, 2019 (more than a month after the exam),

Defendant formally denied the SAT accommodations via letter.

        44.     In its December 2019 letter, Defendant indicated that the time and a half request

was denied for reading and writing. It instead, in relevant part, Defendant stated that it was

granting time and a half to M.K. in the listening part of the SAT, even though the SAT does not

have a listening part. Thus, Defendant y denied Plaintiff’s request of time and a half for M.K.’s

SAT exam.

        45.     Shockingly, Defendant granted time and a half to M.K. in his PSAT and scored

it.   Defendant administers the PSAT and the SAT, thus, Defendant’s actions are highly

conflictive and there are indicia of bad faith given the aforementioned.

        46.     It is emphasized that M.K. was also granted time and a half reasonable

accommodation on his ACT exams (not provided by Defendant).

        47.     As a result of Defendant’s actions, M.K. suffered damages. He is psychologically

damaged.

        48.     Currently, M.K. has no SAT score and his chances to apply to college are greatly

affected. This has a great impact in his life.



                                                 8
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 9 of 10




                              FIRST CLAIM FOR RELIEF-ADA


       49.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth

above with the same force and effect as if more fully set forth herein.

       50.     M.K. is a protected individual within the meaning of the Americans with

Disabilities Act 42 U.S.C. 12182.

       51.     Plaintiff has a disability within the meaning of the ADA.

       52.     Defendant College Board is a statutory party within the meaning of the ADA.

       53.     Defendant violated the ADA by failing to reasonable accommodate Plaintiff and

by failing to engage in the interactive process.

       54.     As a result of the willful activities of defendant, plaintiff has been deprived of

equal educational opportunities based upon her disability, and perceived disability discrimination

in violation of the Americans with Disabilities Act 42 U.S.C. 12182.

                SECOND CLAIM FOR RELIEF-NYS EXECUTIVE LAW

       55.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       56.     As a result of the foregoing, defendant violated Executive Law § 296 by failing to

reasonably accommodate Plaintiff. As a result of defendant violating the Executive Law,

Plaintiff has been damaged.

                          THIRD CLAIM FOR RELIEF-NYC LAW

       57.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

                                                   9
             Case 1:19-cv-11863 Document 1 Filed 12/27/19 Page 10 of 10



       58.     As a result of the foregoing, Defendants refused to reasonably accommodate

Plaintiff in violation of the Administrative Code of the City of New York Administrative Code

of the City of New York § 8-107. As a result, Plaintiff has been damaged.

                                DEMAND FOR A JURY TRIAL

       Plaintiff demands a trial by jury of all issues and claims in this action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               1.     Compensatory damages including and related expenses and

                      emotional distress;

               2.     A declaration that Plaintiff’s rights have been violated under the ADA

                      and NYS and NYC Human Rights law and equitable relief requiring

                      Defendant to reasonably accommodate Plaintiff’s minor son M.K.

                      including scoring his November 2, 2019 SAT.

               3.     Attorney fees and costs cannot yet be determined.

Dated: New York, New York
       December 16, 2019                              STEWART LEE KARLIN
                                                      LAW GROUP, P.C.

                                                        /s/ Stewart Lee Karlin Esq.
                                                      STEWART LEE KARLIN LAW
                                                      GROUP, P.C.
                                                      Attorneys for Plaintiff
                                                      111 John St., 22nd Floor
                                                      New York, NY 10038
                                                      (212) 792-9670




                                                10
